

SUBSCRIPTION AGREEMENT
This Subscription Agreement (this “Agreement”) has been executed by the
purchaser set forth on the signature page hereof (the “Purchaser”) in connection
with the private placement offering (the “Offering”) by KTL Bamboo International
Corp. (intended to be renamed Miramar Labs, Inc.), a Nevada corporation (the
“Company”) of a minimum of $9,000,000 (the “Minimum Offering”) and a maximum of
$15,000,000 (the “Maximum Offering”)1 of shares (the “Shares”) of the Company’s
common stock, par value $0.001 per share (“Common Stock”) issued, at a purchase
price of $5.00 per Share (the “Purchase Price”), plus up to an additional
$20,000,000 of Shares at the Purchase Price to cover over-allotments, with the
consent of the Company, in the event the Offering is oversubscribed. This
subscription is being submitted to you in accordance with and subject to the
terms and conditions described in this Agreement, the Confidential and
Non-Binding Summary Term Sheet of the Company dated May 17, 2016, relating to
the Offering (as the same may be amended or supplemented, the “Term Sheet”), and
any other Disclosure Materials (as defined below). The minimum subscription is
$50,000 (10,000 Shares). The Company may accept subscriptions for less than
$50,000 in its sole discretion.
The Shares being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
The Offering is being made on a reasonable best efforts basis to “accredited
investors,” as defined in Regulation D under the Securities Act.
The Shares are being offered and sold in connection with a reverse triangular
merger (the “Merger”) between a subsidiary of the Company and Miramar
Technologies, Inc. (formerly Miramar Labs, Inc.), a Delaware corporation
(“Miramar”), and certain other transactions, on the terms and conditions
described in the Term Sheet, pursuant to which Miramar will become a wholly
owned subsidiary of the Company, and all of the outstanding Miramar stock will
be converted into shares of the Company’s Common Stock, and Miramar stock
options and warrants (if any) will be converted into options and warrants to
purchase the Company’s Common Stock, as further described in the Term Sheet.
Prior to the first Closing (as defined below), the Company intends to change its
name to “Miramar Labs, Inc.” or another name that reflects its intended new
business, and to reincorporate in the State of Delaware.
The undersigned acknowledges receipt of a copy of the Registration Rights
Agreement, substantially in the form of Exhibit A hereto (the “Registration
Rights Agreement”).
Each closing of the Offering (a “Closing,” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall take place at the
offices of CKR Law LLP, at 1330 Avenue of the Americas, New York, New York 10019
(or such other place as is mutually agreed to by the Company and the Placement
Agents (as defined below)).
The initial Closing will not occur unless:
a.
funds deposited in escrow as described in Section 2(b) below equal to at least
the Minimum Offering, and corresponding documentation with respect to such
amounts, have been delivered by the Purchaser and other “Purchasers” under
Subscription Agreements of like tenor with this Agreement (collectively, the
“Purchasers”) as described in Section 2(a) below; an

____________________________________
1
Upon the Closing of the Merger and the Minimum Offering, up to $2,000,000
outstanding principal amount of (plus accrued interest on) certain convertible
bridge notes of Miramar (the “Convertible Notes”) will be converted into shares
of Common Stock at a conversion price per share equal to the Purchase Price, and
the aggregate principal amount so converted will be included in the gross
proceeds of the Offering for purposes of meeting the Minimum Offering and
Maximum Offering amounts.






--------------------------------------------------------------------------------




b.
the Merger shall have been effected (or is simultaneously effected).

Thereafter, the Company may conduct one or more additional Closings for the sale
of the Shares until the termination of the Offering. Unless terminated earlier
by the Company, the Offering shall continue until June 6, 2016, which period may
be extended by the Company until a date not later than August 8, 2016, without
notice to any Purchaser, past, current or prospective.
The Term Sheet and any supplement or amendment thereto, and any disclosure
schedule or other information document, delivered to the Purchaser prior to
Purchaser’s execution of this Agreement, and any such document delivered to the
Purchaser after Purchaser’s execution of this Agreement and prior to the Closing
of the Purchaser’s subscription hereunder (including, without limitation, a
draft of the Current Report on Form 8-K to be filed with the Company with the
Securities and Exchange Commission (the “SEC”) within four Business Days after
the closing of the Merger and the initial closing of the Offering (the “Super
8-K”)), are collectively referred to as the “Disclosure Materials.” (“Business
Day” means a day, other than a Saturday or Sunday, on which banks in New York
City are open for the general transaction of business.)
1.
Subscription. The undersigned Purchaser hereby subscribes to purchase the number
of Shares set forth on the Omnibus Signature Page attached hereto, for the
aggregate Purchase Price as set forth on such Omnibus Signature Page, subject to
the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.



2.
Subscription Procedure. To complete a subscription for the Shares, the Purchaser
must fully comply with the subscription procedure provided in paragraphs a.
through c. of this Section on or before the Closing Date.



a.
Subscription Documents. On or before the Closing Date, the Purchaser shall
review, complete and execute the Omnibus Signature Page to this Agreement and
the Registration Rights Agreement, the Investor Profile, Anti-Money Laundering
Form and Investor Certification, attached hereto following the Omnibus Signature
Page (collectively, the “Subscription Documents”), and deliver the Subscription
Documents to the Company’s attorneys, CKR Law LLP (“CKR”), at the address set
forth under the caption “How to subscribe for Shares in the private offering of
Miramar.” below. Executed documents may be delivered to CKR by facsimile or .pdf
sent by electronic mail (e-mail), if the Purchaser delivers the original copies
of the documents to CKR as soon as practicable thereafter.



b.
Purchase Price. Simultaneously with the delivery of the Subscription Documents
to CKR as provided herein, and in any event on or prior to the Closing Date, the
Purchaser shall deliver to Delaware Trust Company, in its capacity as escrow
agent (the “Escrow Agent”), the full Purchase Price by certified or other bank
check or by wire transfer of immediately available funds, pursuant to the
instructions set forth under the caption “How to subscribe for Shares in the
private offering of Miramar” below. Such funds will be held for the Purchaser’s
benefit in the escrow account established for the Offering (the “Escrow
Account”) and will be returned promptly, without interest or offset, if this
Agreement is not accepted by the Company or the Offering is terminated pursuant
to its terms by the Company prior to the Closing. The Company may in its sole
discretion accept the delivery of the Purchase Price in the form of the
cancellation of indebtedness, in whole or in part.



c.
Company Discretion. The Purchaser understands and agrees that the Company in its
sole discretion reserves the right to accept or reject this or any other
subscription for Shares, in whole



2

--------------------------------------------------------------------------------




or in part, notwithstanding prior receipt by the Purchaser of notice of
acceptance of this subscription. The Company shall have no obligation hereunder
until the Company shall execute and deliver to the Purchaser an executed copy of
this Agreement. If this subscription is rejected in whole, or the Offering is
terminated, all funds received from the Purchaser will be returned without
interest or offset, and this Agreement shall thereafter be of no further force
or effect. If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Agreement will continue in full force and effect to the extent this
subscription was accepted.


3.
Placement Agents. The Benchmark Company, LLC and Katalyst Securities, LLC, each
a broker-dealer licensed with FINRA, have been engaged on a co-exclusive basis
as placement agents (the “Placement Agents”) for the Offering on a reasonable
best efforts basis. The Placement Agents will be paid at closing from the
proceeds in the Escrow Account, a cash commission of Eight Percent (8%) of the
gross funds raised from investors in the Offering introduced by them (“Cash
Fee”) and will receive warrants to purchase a number of shares of Common Stock
equal to Eight Percent (8%) of the number of Shares sold to the investors in the
Offering introduced by the Placement Agents, with a term of five (5) years from
each Closing and an exercise price of $5.00 per share (the “Placement Agent
Warrants”), except for proceeds raised from existing shareholders of Miramar or
from the conversion of the Convertible Notes (attached hereto as Exhibit 1), and
new accredited investors who have a relationship with Miramar and subscribe to
cause the Minimum Offering or the Maximum Offering to be fully subscribed (the
“Friends and Family Investors”), for which the Placement Agents shall not be
entitled to a receive a Cash Fee or to receive Placement Agent Warrants;
provided however, Katalyst Securities LLC will be paid a non-accountable
administrative fee of $50,000 (in addition to any Cash Fee it may earn for other
investors) upon the first closing of the Offering paid from the proceeds in the
Escrow Account. The Placement Agent Warrants will have “weighted average”
anti-dilution protection, subject to customary exceptions. Any sub-agent of a
Placement Agent that introduces investors to the Offering will be entitled to
share in the Cash Fees and Placement Agent Warrants attributable to those
investors as described above, pursuant to the terms of an executed sub-agent
agreement.

4.
Representations and Warranties of the Company. The Company hereby represents and
warrants to the Purchaser, as of the Closing Date and after giving effect to the
Merger (unless otherwise specified), the following:

a.
Organization and Qualification. The Company and each of its subsidiaries is a
corporation or other business entity duly organized and validly existing in good
standing under the laws of the jurisdiction of its formation, and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company and each of its subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”). Each subsidiary of the Company is identified on
Schedule 4a attached hereto.



3

--------------------------------------------------------------------------------




b.
Authorization, Enforcement, Compliance with Other Instruments. (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements and documents that are exhibits hereto or thereto or are
contemplated hereby or thereby or necessary or desirable to effect the
transactions contemplated hereby or thereby (the “Transaction Documents”) and to
issue the Shares, in accordance with the terms hereof and thereof, (ii) the
execution and delivery by the Company of each of the Transaction Documents and
the consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Shares, have been, or will be
at the time of execution of such Transaction Document, duly authorized by the
Company’s Board of Directors, and no further consent or authorization is, or
will be at the time of execution of such Transaction Document, required by the
Company, its respective Board of Directors or its stockholders, (iii) each of
the Transaction Documents will be duly executed and delivered by the Company,
and (iv) the Transaction Documents when executed will constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

c.
Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock and 10,000,000 shares of preferred stock.
Immediately before giving effect to the Merger and the initial Closing of the
Offering, the Company has 900,000 shares of Common Stock and no preferred stock
issued and outstanding. All of the outstanding shares of Common Stock and of the
stock of each of the Company’s subsidiaries have been duly authorized, validly
issued and are fully paid and nonassessable. Immediately after giving effect to
the Merger and the Closing of the Minimum Offering or the Maximum Offering, the
pro forma outstanding capitalization of the Company will be as set forth under
“Pro Forma Capitalization” in Schedule 4c. After giving effect to the Merger:
(i) no shares of capital stock of the Company or any of its subsidiaries will be
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) except as set forth on
Schedule 4c(ii) there will be no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries, (iii) there will be no outstanding debt securities other than
indebtedness as set forth in Schedule 4c(iii), (iv) other than pursuant to the
Registration Rights Agreement or as set forth in Schedule 4c(iv), there will be
no agreements or arrangements under which the Company or any of its subsidiaries
is obligated to register the sale of any of their securities under the
Securities Act, (v) there will be no outstanding registration statements, and
there will be no outstanding comment letters from the SEC or any other
regulatory agency; (vi) except as provided in this Agreement or as set forth in
Schedule 4c(vi), there will be no securities or instruments containing
anti-dilution or similar provisions, including the right to adjust the exercise,
exchange or reset price under such securities, that will be triggered by the
issuance of the Shares as described in this Agreement; and (vii) no co-sale
right, right of first refusal or other similar right will exist with respect to
the Shares or the issuance and sale thereof. Upon request, the Company will make
available to the Purchaser true and correct copies of the Company’s Certificate
of Incorporation, and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities exercisable



4

--------------------------------------------------------------------------------




for Common Stock and the material rights of the holders thereof in respect
thereto other than stock options issued to officers, directors, employees and
consultants.
d.
Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, and are free from all taxes, liens and charges with respect to
the issue thereof.

e.
No Conflicts. The execution, delivery and performance of each of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation or the By-laws (or equivalent constitutive
document) of the Company or any of its subsidiaries or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any subsidiary is a party, except for those which would not reasonably be
expected to have a Material Adverse Effect, or (iii) result in a material
violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations) applicable to the
Company or any subsidiary or by which any property or asset of the Company or
any subsidiary is bound or affected. Neither the Company nor any subsidiary is
in violation of any term of or in default under its Certificate of Incorporation
or By-laws. Except for those violations or defaults which would not reasonably
be expected to have a Material Adverse Effect, neither the Company nor any
subsidiary is in violation of any term of or in default under any material
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
any subsidiary. The business of the Company and its subsidiaries is not being
conducted, and shall not be conducted in violation of any law, ordinance, or
regulation of any governmental entity, except for any violation which would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the Securities Act and any applicable state securities laws,
neither the Company nor any of its subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the other
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth on Schedule 4e, neither the execution and delivery by the Company of
the Transaction Documents, nor the consummation by the Company of the
transactions contemplated hereby or thereby, will require any notice, consent or
waiver under any contract or instrument to which the Company or any subsidiary
is a party or by which the Company or any subsidiary is bound or to which any of
their assets is subject. All consents, authorizations, orders, filings and
registrations which the Company or any of its subsidiaries is required to obtain
pursuant to the preceding two sentences have been or will be obtained or
effected on or prior to the Closing. The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.

f.
Absence of Litigation. Except as set forth on Schedule 4f, there is no action,
suit, claim, inquiry, notice of violation, proceeding (including any partial
proceeding such as a deposition) or investigation before or by any court, public
board, governmental or administrative agency, self-regulatory organization,
arbitrator, regulatory authority, stock market, stock exchange or trading
facility (an “Action”) now pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries.



5

--------------------------------------------------------------------------------




g.
Acknowledgment Regarding Purchaser’s Purchase of the Shares. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares.

h.
No General Solicitation. Neither the Company, nor any of its Affiliates, nor, to
the knowledge of the Company, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Shares.
“Affiliate” means, with respect to any person, any other person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such person, as such terms are used in and
construed under Rule 144 under the Securities Act (“Rule 144”). With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

i.
No Integrated Offering. Neither the Company, nor any of its Affiliates, nor to
the knowledge of the Company, any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the Shares under the Securities Act or cause this offering of
the Shares to be integrated with prior offerings by the Company for purposes of
the Securities Act.

j.
Employee Relations. Neither Company nor any subsidiary is involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute threatened.
Neither Company nor any subsidiary is party to any collective bargaining
agreement. The Company’s and/or its subsidiaries’ employees are not members of
any union, and the Company believes that its and its subsidiaries’ relationship
with their respective employees is good.

k.
Intellectual Property Rights. Except as set forth on Schedule 4k, the Company
and its subsidiaries own or possess sufficient rights to all patents,
trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses, authorizations, inventions, trade secrets, technology and
other proprietary rights and processes (collectively, the “Intellectual
Property”), and all rights with respect to the foregoing, which are necessary
for the conduct of its business as now conducted without any conflict with the
rights of others except for such conflicts that would not result in a Material
Adverse Effect. Except where any such violations or infringements would not be
reasonably expected to have a Material Adverse Effect, to the Company’s
knowledge (i) the Company’s or its subsidiaries’ use of any such Intellectual
Property in the conduct of its business as presently conducted does not infringe
upon the rights of any third parties; (ii) there is no infringement by third
parties of any such Intellectual Property; (iii) there is no pending or
threatened Action challenging the Company’s rights in or to any such
Intellectual Property; (iv) there is no pending or threatened Action challenging
the validity or scope of any such Intellectual Property; and (v) there is no
pending or threatened Action that the Company infringes or otherwise violates
any patent, trademark, copyright, trade secret or other proprietary rights of
others.



6

--------------------------------------------------------------------------------




l.
Environmental Laws.



(i)
The Company and each subsidiary has complied with all applicable Environmental
Laws (as defined below), except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. There is no pending or, to the
knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company
or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

(ii)
To the knowledge of the Company there is no material environmental liability
with respect to any solid or hazardous waste transporter or treatment, storage
or disposal facility that has been used by the Company or any subsidiary.

(iii)
The Company and its subsidiaries (i) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses except to the extent that the failure to have such
permits, licenses or other approvals would not have a Material Adverse Effect
and (ii) are in compliance, in all material respects, with all terms and
conditions of any such permit, license or approval.

m.
Permits; Regulatory Compliance. The Company and its subsidiaries have all
authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including manufacturing approvals and authorizations, pricing and
reimbursement approvals, labeling approvals, registration notifications or their
foreign equivalent) issued by any regulatory authority or governmental agency
(collectively, “Permits”) required to conduct their respective businesses as
currently conducted except to the extent that the failure to have such Permits
would not have a Material Adverse Effect. The conduct of business by the Company
complies, and at all times has substantially complied, in all material respects,
with the Food, Drug, and Cosmetic Act of



7

--------------------------------------------------------------------------------




1938, as amended, and other federal, state and foreign laws applicable to the
evaluation, testing, manufacturing, distribution, advertising and marketing of
each of the Company’s products, in whatever stage of development or
commercialization, except to the extent that the failure to so comply would not
have a Material Adverse Effect. To the knowledge of the Company, as of the date
hereof, neither the U.S. Food and Drug Administration (the “FDA”) nor any
comparable regulatory authority or governmental agency is considering limiting,
suspending or revoking any such Permit or changing the marketing classification
or labeling of the products of the Company or any of its subsidiaries. To the
knowledge of the Company, there is no false or misleading information or
material omission in any product application or other submission by the Company
or any of its subsidiaries to the FDA or any comparable regulatory authority or
governmental agency. The Company or its subsidiaries have fulfilled and
performed in all material respects their obligations under each Permit, and, as
of the date hereof, to the knowledge of the Company, no event has occurred or
condition or state of facts exists which would constitute a breach or default or
would cause revocation or termination of any such Permit except to the extent
that such breach, default, revocation or termination would not have a Material
Adverse Effect. To the knowledge of the Company, any third party that is a
manufacturer or contractor for the Company or any of its subsidiaries is in
compliance in all material respects with all Permits insofar as they pertain to
the manufacture of product components or products for the Company. The Company
and its subsidiaries have not received any notice of adverse finding, warning
letter, notice of violation, notice of action or any other notice from the FDA
or other governmental agency alleging or asserting noncompliance with any
applicable laws or Permits. The Company and its subsidiaries have made all
notifications, submissions and reports required by applicable federal, state and
foreign laws, except to the extent that the failure to make such notifications,
submission or reports would not have a Material Adverse Effect.


n.
Title. Neither the Company nor any of its subsidiaries owns any real property.
Except as set forth on Schedule 4n, each of the Company and its subsidiaries has
good and marketable title to all of its personal property and assets, free and
clear of any material restriction, mortgage, deed of trust, pledge, lien,
security interest or other charge, claim or encumbrance which would have a
Material Adverse Effect. Except as set forth on Schedule 4n, with respect to
properties and assets it leases, each of the Company and its subsidiaries is in
material compliance with such leases and holds a valid leasehold interest free
of any liens, claims or encumbrances which would have a Material Adverse Effect.



o.
No Material Adverse Breaches, etc. Neither Company nor any subsidiary is subject
to any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation which in the judgment of the Company’s officers has
had, or is reasonably expected in the future to have, a Material Adverse Effect.
Neither Company nor any subsidiary is in breach of any contract or agreement
which breach, in the judgment of the Company’s officers, has had, or is
reasonably expected to have a Material Adverse Effect.



p.
Tax Status. The Company and each subsidiary has made and filed (taking into
account any valid extensions) all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company or such subsidiary
has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which



8

--------------------------------------------------------------------------------




such returns, reports or declarations apply. To the knowledge of the Company,
there are no unpaid taxes in any material amount claimed to be due from the
Company or any subsidiary by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.


q.
Certain Transactions. Except for arm’s length transactions pursuant to which the
Company or any subsidiary makes payments in the ordinary course of business upon
terms no less favorable than it could obtain from third parties, none of the
officers, directors, or employees of the Company or any subsidiary is presently
a party to any transaction with the Company or any subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.



r.
Rights of First Refusal. Except as set forth on Schedule 4c(i) or Schedule 4r,
the Company is not obligated to offer the securities offered hereunder on a
right of first refusal basis or otherwise to any third parties including, but
not limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties.



s.
Insurance. The Company has insurance policies of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company and its subsidiaries. There is no material claim
pending under any such policy as to which coverage has been questioned, denied
or disputed by the underwriter of such policy.



t.
SEC Reports. The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 15(d) thereof (or that it would have been required to file by Section
15(d) of the Exchange Act if its duty to file thereunder had not been
automatically suspended) (collectively, together with the Super 8-K, the “SEC
Reports”) for the two years preceding the date hereof (or such shorter period
since the Company was first required by law or regulation to file such
material).



u.
Financial Statements. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments.



v.
Material Changes. Since the date of the latest balance sheet included in the
financial statements contained within the SEC Reports, except as specifically
disclosed in the SEC Reports, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities



9

--------------------------------------------------------------------------------




(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or to be disclosed in filings made with
the SEC, (iii) the Company has not materially altered its method of accounting
or the manner in which it keeps its accounting books and records, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock (other than in connection
with repurchases of unvested stock issued to employees of the Company), (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued in the ordinary course pursuant to
existing Company stock option or stock purchase plans or executive and director
corporate arrangements disclosed in the SEC Reports and Common Stock issued
pursuant to the Share Exchange Transaction, (vi) there has not been any material
change or amendment to, or any waiver of any material right under, any material
contract under which the Company or any of its assets is bound or subject, and
(vii) except for the issuance of the Securities contemplated by this Agreement,
no event, liability or development has occurred or exists with respect to the
Company or its business, properties, operations or financial condition that
would be required to be disclosed by the Company under applicable securities
laws at the time this representation is made that has not been publicly
disclosed in the SEC Reports.


w.
Transactions With Affiliates and Employees. None of the officers or directors of
the Company and, to the Company’s knowledge, none of the employees of the
Company, is presently a party to any transaction with the Company or to a
transaction presently contemplated by the Company (other than for services as
employees, officers and directors) that would be required to be disclosed by the
Company pursuant to Item 404 of Regulation S-K promulgated under the Securities
Act, except as contemplated by the Transaction Documents or set forth in the SEC
Reports.



x.
Sarbanes-Oxley. Except as disclosed in the SEC Reports, the Company is in
compliance in all material respects with all of the provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it.



y.
Off Balance Sheet Arrangements. There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its SEC Reports
(including, for purposes hereof, any that are required to be disclosed in a Form
10) and is not so disclosed or that otherwise would have a Material Adverse
Effect.



z.
Foreign Corrupt Practices. Neither the Company, nor to the Company’s knowledge,
any agent or other person acting on behalf of the Company, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of the Foreign Corrupt Practices Act of 1977, as amended.





10

--------------------------------------------------------------------------------




aa.
Brokers’ Fees. The Company does not have any liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement, except for the payment of fees to
the Placement Agents as described in Section 3 above.



bb. Disclosure Materials. The SEC Reports and the Disclosure Materials taken as
a whole do not
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.


cc. Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


dd. Reliance. The Company acknowledges that the Purchaser is relying on the
representations and warranties ;made by the Company hereunder and that such
representations and warranties are a material inducement to the Purchaser
purchasing the Shares. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Purchaser
would not enter into this Agreement.


5.
Representations, Warranties and Agreements of the Purchaser. The Purchaser,
severally and not jointly with any other Purchaser, represents and warrants to,
and agrees with, the Company the following:

a.
The Purchaser has the knowledge and experience in financial and business matters
necessary to evaluate the merits and risks of its prospective investment in the
Company, and has carefully reviewed and understands the risks of, and other
considerations relating to, the purchase of Shares and the tax consequences of
the investment, and has the ability to bear the economic risks of the
investment. The Purchaser can afford the loss of their entire investment.



b.
The Purchaser is acquiring the Shares for investment for its own account and not
with the view to, or for resale in connection with, any distribution thereof.
The Purchaser understands and acknowledges that the Shares have not been
registered under the Securities Act or any state securities laws, by reason of a
specific exemption from the registration provisions of the Securities Act and
applicable state securities laws, which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein. The Purchaser
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the Shares. The Purchaser understands and
acknowledges that the offering of the Shares pursuant to this Agreement will not
be registered under the Securities Act nor under the state securities laws on
the ground that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from the registration requirements of the
Securities Act and any applicable state securities laws.



c.
The Purchaser is an “accredited investor” as defined in Rule 501 of Regulation D
as promulgated by the SEC under the Securities Act, for the reason(s) specified
on the Accredited Investor Certification attached hereto as completed by
Purchaser, and Purchaser shall submit to the Company such further assurances of
such status as may be reasonably requested by the Company.



11

--------------------------------------------------------------------------------




The Purchaser resides in the jurisdiction set forth on the Purchaser’s Omnibus
Signature Page affixed hereto.


d.
The Purchaser (i) if a natural person, represents that he or she is the greater
of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
or limited liability company or partnership, or association, joint stock
company, trust, unincorporated organization or other entity, represents that
such entity was not formed for the specific purpose of acquiring the Shares,
such entity is duly organized, validly existing and in good standing under the
laws of the state or jurisdiction of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Shares, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Agreement, and such individual,
partnership, ward, trust, estate, corporation, or limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Agreement and make an investment in the Company, and represents that this
Agreement constitutes a legal, valid and binding obligation of such entity. The
execution and delivery of this Agreement will not violate or be in conflict with
any order, judgment, injunction, agreement or controlling document to which the
Purchaser is a party or by which it is bound.



e.
The Purchaser understands that the Shares are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire such securities. The
Purchaser further acknowledges and understands that the Company is relying on
the representations and warranties made by the Purchaser hereunder and that such
representations and warranties are a material inducement to the Company to sell
the Shares to the Purchaser. The Purchaser further acknowledges that without
such representations and warranties of the Purchaser made hereunder, the Company
would not enter into this Agreement with the Purchaser.

f.
The Purchaser understands that no public market exists for the Company’s Common
Stock and that there can be no assurance that any public market for the Common
Stock will exist or continue to exist.



g.
The Purchaser has received and reviewed information about the Company, including
all Disclosure Materials, and has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management. The
Purchaser understands that such discussions, as well as any Disclosure Materials
provided by the Company, were intended to describe the aspects of the Company’s
business and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except



12

--------------------------------------------------------------------------------




as expressly set forth in this Agreement, the Company makes no representation or
warranty with respect to the completeness of such information and makes no
representation or warranty of any kind with respect to any information provided
by any entity other than the Company. Some of such information may include
projections as to the future performance of the Company, which projections may
not be realized, may be based on assumptions which may not be correct and may be
subject to numerous factors beyond the Company’s control. Additionally, the
Purchaser understands and represents that it is purchasing the Shares
notwithstanding the fact that the Company may disclose in the future certain
material information the Purchaser has not received, including (without
limitation) financial statements of the Company and/or Miramar for the current
or prior fiscal periods, and any subsequent period financial statements that
will be filed with the SEC, that it is not relying on any such information in
connection with its purchase of the Shares and that it waives any right of
action with respect to the nondisclosure to it prior to its purchase of the
Shares of any such information. Each Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares.


h.
The Purchaser acknowledges that none of the Company or the Placement Agents is
acting as a financial advisor or fiduciary of the Purchaser (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and no investment advice has been given by the
Company, the Placement Agents or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby. The Purchaser further represents to the Company
that the Purchaser’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Purchaser and its
representatives.



i.
As of the Closing, all actions on the part of Purchaser, and its officers,
directors and partners, if applicable, necessary for the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
and the performance of all obligations of the Purchaser hereunder and thereunder
shall have been taken, and this Agreement and the Registration Rights Agreement,
assuming due execution by the parties hereto and thereto, constitute valid and
legally binding obligations of the Purchaser, enforceable in accordance with
their respective terms, subject to: (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.



j.
Purchaser represents that neither it nor, to its knowledge, any person or entity
controlling, controlled by or under common control with it, nor any person
having a beneficial interest in it, nor any person on whose behalf the Purchaser
is acting: (i) is a person listed in the Annex to Executive Order No. 13224
(2001) issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism); (ii) is named on the List of Specially Designated
Nationals and Blocked Persons maintained by the U.S. Office of Foreign Assets
Control; (iii) is a non-U.S. shell bank or is providing banking services
indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S. political figure
or an immediate family member or close associate of such figure; or (v) is
otherwise prohibited from investing in the Company pursuant to applicable U.S.
anti-money laundering, anti-terrorist and asset control laws, regulations, rules
or orders (categories (i) through (v), each a “Prohibited Purchaser”). The
Purchaser agrees to provide the Company, promptly upon request, all information
that the Company reasonably deems necessary or appropriate to comply with
applicable U.S. anti-money laundering, anti-terrorist and asset



13

--------------------------------------------------------------------------------




control laws, regulations, rules and orders. The Purchaser consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its Affiliates and agents of such information about the Purchaser as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
antimony laundering, anti-terrorist and asset control laws, regulations, rules
and orders. If the Purchaser is a financial institution that is subject to the
USA Patriot Act, the Purchaser represents that it has met all of its obligations
under the USA Patriot Act. The Purchaser acknowledges that if, following its
investment in the Company, the Company reasonably believes that the Purchaser is
a Prohibited Purchaser or is otherwise engaged in suspicious activity or refuses
to promptly provide information that the Company requests, the Company has the
right or may be obligated to prohibit additional investments, segregate the
assets constituting the investment in accordance with applicable regulations or
immediately require the Purchaser to transfer the Shares. The Purchaser further
acknowledges that the Purchaser will have no claim against the Company or any of
its Affiliates or agents for any form of damages as a result of any of the
foregoing actions.


If the Purchaser is Affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Purchaser receives deposits from, makes payments on behalf of,
or handles other financial transactions related to a Foreign Bank, the Purchaser
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated Affiliate.


k.
The Purchaser or its duly authorized representative realizes that because of the
inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company.



l.
The Purchaser has adequate means of providing for its current and anticipated
financial needs and contingencies, is able to bear the economic risk for an
indefinite period of time and has no need for liquidity of the investment in the
Shares and could afford complete loss of such investment.



m.
The Purchaser is not subscribing for Shares as a result of or subsequent to any
advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in securities generally.



n.
The Purchaser acknowledges that no U.S. federal or state agency or any other
government or governmental agency has passed upon the Shares or made any finding
or determination as to the fairness, suitability or wisdom of any investments
therein.



o.
The Purchaser agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.





14

--------------------------------------------------------------------------------




p.
All of the information that the Purchaser has heretofore furnished or which is
set forth herein is true, correct and complete as of the date of this Agreement,
and, if there should be any material change in such information prior to the
admission of the undersigned to the Company, the Purchaser will immediately
furnish revised or corrected information to the Company.



q.
(For ERISA plans only) The fiduciary of the Employee Retirement Income Security
Act of 1974 (“ERISA”) plan (the “Plan”) represents that such fiduciary has been
informed of and understands the Company’s investment objectives, policies and
strategies, and that the decision to invest “plan assets” (as such term is
defined in ERISA) in the Company is consistent with the provisions of ERISA that
require diversification of plan assets and impose other fiduciary
responsibilities. The Purchaser fiduciary or Plan (a) is responsible for the
decision to invest in the Company; (b) is independent of the Company or any of
its Affiliates; (c) is qualified to make such investment decision; and (d) in
making such decision, the Purchaser fiduciary or Plan has not relied primarily
on any advice or recommendation of the Company or any of its Affiliates.



6.
Transfer Restrictions. The Purchaser acknowledges and agrees as follows:

a.
The Shares have not been registered for sale under the Securities Act, in
reliance on the private offering exemption in Section 4(a)(2) thereof; other
than as expressly provided in the Registration Rights Agreement, the Company
does not currently intend to register the Shares under the Securities Act at any
time in the future; and the undersigned will not immediately be entitled to the
benefits of Rule 144 with respect to the Shares.



b.
The Purchaser understands that there are substantial restrictions on the
transferability of the Shares that the certificates representing the Shares
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN
THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.


In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Shares issued to such Purchaser shall bear a customary
“Affiliates” legend.


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if (a) such Shares are sold


15

--------------------------------------------------------------------------------




pursuant to a registration statement under the Securities Act, or (b) such
holder delivers to the Company an opinion of counsel, reasonably acceptable to
the Company, that a disposition of the Shares is being made pursuant to an
exemption from such registration and that the Shares, after such transfer, shall
no longer be “restricted securities” within the meaning of Rule 144.


c.
Subject to the Company’s right to request an opinion of counsel as set forth in
Section 6(b), the legend set forth in Section 6(b) above shall be removable and
the Company shall issue or cause to be issued a certificate without such legend
or any other legend (except for any “Affiliates” legend as set forth in Section
6(b)) to the holder of the applicable Shares upon which it is stamped or issue
or cause to be issued to such holder by electronic delivery at the applicable
balance account at The Depository Trust Company (“DTC”) as provided in this
Section 6(c), if (i) such Shares are registered for resale under the Securities
Act (provided that, if the Purchaser is selling pursuant to the effective
registration statement registering the Shares for resale, the Purchaser agrees
to only sell such Shares during such time that such registration statement is
effective and not withdrawn or suspended, and only as permitted by such
registration statement), or (ii) such Shares are sold or transferred in
compliance with Rule 144 (if the transferor is not an Affiliate of the Company),
including without limitation in compliance with the current public information
requirements of Rule 144 if applicable to the Company at the time of such sale
or transfer, and the holder and its broker have delivered customary documents
reasonably requested by the Company’s transfer agent and/or Company counsel in
connection with such sale or transfer. Any fees (with respect to the transfer
agent, Company counsel or otherwise) associated with the removal of such legend
shall be borne by the Company. Following the date on which the Registration
Statement (as defined in the Registration Rights Agreement)  is first declared
effective by the SEC, or at such other time as a legend is no longer required
for certain Shares, the Company will no later than five (5) Trading Days (as
defined below) following the delivery by a Purchaser to the Company or the
transfer agent (with concurrent notice and delivery of copies to the Company) of
a legended certificate representing such Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, and together with such other customary documents as
the transfer agent and/or Company counsel shall reasonably request), deliver or
cause to be delivered to the transferee of such Purchaser or such Purchaser, as
applicable, a certificate representing such Shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the transfer agent that enlarge the restrictions
on transfer set forth in this Section 6. Certificates for Shares subject to
legend removal hereunder shall be transmitted by the transfer agent to the
Purchaser by crediting the account of the transferee’s Purchaser’s prime broker
with DTC. “Trading Day” means (i) a day on which the Common Stock is listed or
quoted and traded on its principal trading market (unless the principal trading
market is the OTC Bulletin Board or the OTC Pink tier of the OTC Markets Group,
Inc.), or (ii) if the Common Stock is not listed on a trading market (other than
the OTC Bulletin Board or the OTC QB, OTC QX or OTC Pink tier of the OTC Markets
Group, Inc.), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market (other than the OTC QB, OTC QX or OTC Pink tier
of the OTC Markets Group, Inc.), a day on which the Common Stock is quoted in
the over-the-counter market as reported by the OTC QB, OTC QX or OTC Pink tier
of the OTC Markets Group, Inc. (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.





16

--------------------------------------------------------------------------------




d.
If the Company shall fail for any reason or for no reason to issue to a
Purchaser a certificate not bearing the legend set forth in Section 6(b) within
five (5) Trading Days after receipt by the Company and the Transfer Agent of all
documents necessary for the removal of the legend as set forth in Section 6(c)
at a time at which such removal is not prohibited under applicable law (the
“Deadline Date”) (such certificate, the “Unlegended Certificate”), then, in
addition to all other remedies available to such Purchaser, if on or after the
Trading Day immediately following such five (5) Trading Day period, such
Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by such Purchaser of the
shares of Common Stock to be represented by the Unlegended Certificate that such
Purchaser anticipated receiving from the Company without any restrictive legend
as a result of such Purchaser’s full compliance with Section 6(c) (a “Buy-In”),
then the Company shall, within five (5) Trading Days after such Purchaser’s
request and in such Purchaser’s sole discretion, either (i) pay cash to the
Purchaser in an amount equal to such Purchaser’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to such Purchaser a certificate or
certificates representing such shares of Common Stock and pay cash to the
Purchaser in an amount equal to the excess (if any) of the Buy-In Price over the
product of (a) such number of shares of Common Stock, times (b) the closing
price of the Common Stock on the Deadline Date as reported by the principal
trading market on which the Common Stock is primarily listed or quoted for
trading. The Purchaser of shares of Common Stock shall provide the Company
written notice indicating the amounts payable to such Purchaser in respect of
the Buy-In, together with applicable confirmations and other evidence reasonably
requested by the Company.



e.
Each Purchaser understands that the Company is a “shell company” as defined in
Rule 12b-2 under the Exchange Act, and that upon filing of the Super 8-K
reporting the consummation of the Merger and the Transactions and otherwise
containing Form 10 information discussed below, the Company will reflect therein
that it is no longer a shell company. Pursuant to Rule 144(i), securities issued
by a current or former shell company (that is, the Shares) that otherwise meet
the holding period and other requirements of Rule 144 nevertheless cannot be
sold in reliance on Rule 144 until one year after the Company (a) is no longer a
shell company; and (b) has filed current “Form 10 information“ (as defined in
Rule 144(i)) with the SEC reflecting that it is no longer a shell company, and
provided that at the time of a proposed sale pursuant to Rule 144, the Company
is subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act and has filed all reports and other materials required to be filed by
Section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12
months (or for such shorter period that the issuer was required to file such
reports and materials), other than Form 8-K reports. As a result, the
restrictive legends on certificates for the Shares cannot be removed except in
connection with an actual sale meeting the foregoing requirements or pursuant to
an effective registration statement. Notwithstanding the foregoing, the Company
shall file a Form 8-A with the SEC within one year of the Closing if the Company
is not otherwise a mandatory reporting entity pursuant to Section 15(d) of the
Exchange Act.



7.
Indemnification.

a.
The Purchaser agrees to indemnify and hold harmless the Company, the Placement
Agents and any other broker, agent or finder engaged by the Company for the
Offering, and their respective



17

--------------------------------------------------------------------------------




directors, officers, shareholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls such indemnified person (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other persons with
a functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person, from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of the Purchaser’s actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Purchaser of any covenant or agreement
made by the Purchaser, contained herein or in any other document delivered by
the Purchaser in connection with this Agreement. The liability of the Purchaser
under this paragraph shall not exceed the aggregate Purchase Price paid by the
Purchaser for Shares hereunder.


b.
The Company agrees to indemnify and hold harmless the Purchaser, and its
directors, officers, shareholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person, from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of the Company’s actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Company of any covenant or agreement
made by the Company, contained herein or in any other any other Disclosure
Materials.



c.
Promptly after receipt by an indemnified party under this Section 7 of notice of
the commencement of any Action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this Section
7, notify the indemnifying party in writing of the commencement thereof; but the
omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party otherwise than under this
Section 7. In case any such Action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein, and to the extent that it may
elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such Action include both the indemnified party
and the indemnifying party and either (i) the indemnifying party or parties and
the indemnified party or parties mutually agree or (ii) representation of both
the indemnifying party or parties and the indemnified party or parties by the
same counsel is inappropriate under applicable standards of professional conduct
due to actual or potential differing interests between them, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such Action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its



18

--------------------------------------------------------------------------------




election so to assume the defense of such Action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 7 for any reasonable legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel in such circumstance), (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
Action or (iii) the indemnifying party has authorized the employment of counsel
for the indemnified party at the expense of the indemnifying party. No
indemnifying party shall (i) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened Action in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such Action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such Action, or (ii) be liable for any settlement of any such
Action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with its written consent or if there be a
final judgment of the plaintiff in any such Action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.


8.
Revocability; Binding Effect. The subscription hereunder may be revoked prior to
the Closing thereon, provided that written notice of revocation is sent and is
received by the Company or a Placement Agent at least three Business Days prior
to the Closing on such subscription. The Purchaser hereby acknowledges and
agrees that this Agreement shall survive the death or disability of the
Purchaser and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns. If the Purchaser is more than one person, the obligations of
the Purchaser hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives and permitted assigns.

9.
Modification. This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought to be enforced.

10.
Immaterial Modifications to the Registration Rights Agreement. The Company may,
at any time prior to the initial Closing, amend the Registration Rights
Agreement if necessary to clarify any provision therein, without first providing
notice or obtaining prior consent of the Purchaser.

11.
Notices. Any notice, consents, waivers or other communication required or
permitted to be given hereunder shall be in writing and will be deemed to have
been delivered: (i) upon receipt, when personally delivered; (ii) upon receipt
when sent by certified mail, return receipt requested, postage prepaid; (iii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party;
(iv) when sent, if by e-mail, (provided that such sent e-mail is kept on file
(whether electronically or otherwise) by the sending party and the sending party
does not receive an automatically generated message from the recipient’s e-mail
server that such e-mail could not be delivered to such recipient); (v) one (1)



19

--------------------------------------------------------------------------------




Business Day after deposit with an overnight courier service with next day
delivery specified, in each case, properly addressed to the party to receive the
same. The addresses, facsimile numbers and email addresses for such
communications shall be:
(a)
if to the Company, at

Miramar Labs, Inc.
2790 Walsh Avenue
Santa Clara, CA 95051
Attention: Michael Kleine
Facsimile +1-408-579-8795
Email: mkleine@miramarlabs.com


with copies to:
CKR Law LLP
1330 Avenue of the Americas
New York, NY 10019
Attention: Barrett S. DiPaolo
Facsimile +1-212-259-8200
E-mail: bdipaolo@ckrlaw.com
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304-1050
Attention: Philip Oettinger
Facsimile +1-650-493-6811
Email: poettinger@wsgr.com


(b)
if to the Purchaser, at the address set forth on the Omnibus Signature Page
hereof

(or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.
12.
Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser, and the transfer
or assignment of the Shares shall be made only in accordance with all applicable
laws.

13.
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to the principles
thereof relating to the conflict of laws.

14.
Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:



a.
Arbitration shall be final and binding on the parties.



b.
The parties are waiving their right to seek remedies in court, including the
right to a jury trial.



20

--------------------------------------------------------------------------------






c.
Pre-arbitration discovery is generally more limited and different from court
proceedings.



d.
The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.



e.
The panel of arbitrators will typically include a minority of arbitrators who
were or are Affiliated with the securities industry.



f.
All controversies which may arise between the parties concerning this Agreement
shall be determined by arbitration pursuant to the rules then pertaining to the
American Arbitration Association in New York, New York. Judgment on any award of
any such arbitration may be entered in the Supreme Court of the State of New
York or in any other court having jurisdiction of the person or persons against
whom such award is rendered. Any notice of such arbitration or for the
confirmation of any award in any arbitration shall be sufficient if given in
accordance with the provisions of this Agreement. The parties agree that the
determination of the arbitrators shall be binding and conclusive upon them. The
prevailing party, as determined by such arbitrators, in a legal proceeding shall
be entitled to collect any costs, disbursements and reasonable attorney’s fees
from the other party. Prior to filing an arbitration, the parties hereby agree
that they will attempt to resolve their differences first by submitting the
matter for resolution to a mediator, acceptable to all parties, and whose
expenses will be borne equally by all parties. The mediation will be held in the
County of New York, State of New York, on an expedited basis. If the parties
cannot successfully resolve their differences through mediation, the matter will
be resolved by arbitration. The arbitration shall take place in the County of
New York, State of New York, on an expedited basis.



15.
Blue Sky Qualification. The purchase of Shares under this Agreement is expressly
conditioned upon the exemption from qualification of the offer and sale of the
Shares from applicable federal and state securities laws. The Company shall not
be required to qualify this transaction under the securities laws of any
jurisdiction and, should qualification be necessary, the Company shall be
released from any and all obligations to maintain its offer, and may rescind any
sale contracted, in the jurisdiction.

16.
Use of Pronouns. All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

17.
Confidentiality. The Purchaser acknowledges and agrees that any information or
data the Purchaser has acquired from or about the Company or may acquire in the
future, not otherwise properly in the public domain, including, without
limitation, the Disclosure Materials, was received in confidence. The Purchaser
agrees not to divulge, communicate or disclose, except as may be required by law
or for the performance of this Agreement, or use to the detriment of the Company
or for the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, internal personnel and financial information of
the Company or its Affiliates, the manner and methods of conducting the business
of the Company or its Affiliates and confidential information obtained by or
given to the Company about or belonging to third parties. The Purchaser
understands that the Company may rely on Purchaser’s agreement of
confidentiality to comply with the exemptive



21

--------------------------------------------------------------------------------




provisions of Regulation FD under the Securities Act as set forth in Rule
100(a)(b)(2)(ii) of Regulation FD. In addition, the Purchaser acknowledges that
it is aware that the United States securities laws generally prohibit any person
who is in possession of material nonpublic information about a public company
such as the Company from purchasing or selling securities of such company. The
provisions of this Section 17 are in addition to and not in replacement of any
other confidentiality agreement between the Company and the Purchaser.
18.
Securities Laws Disclosure; Publicity. The Company shall file the Super 8-K,
including as exhibits thereto this Agreement, the Registration Rights Agreement
and any other agreements required by the applicable rules to be filed as
exhibits to Form 8-K, with the SEC within the time required by the Exchange Act.
From and after the filing of the Super 8-K, the Company [(a)] represents to the
Purchaser that it shall have publicly disclosed all material non-public
information delivered to the Purchaser by the Company, or any of its officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents and (b) covenants that it will not thereafter
disclose to the Purchaser (if the Purchaser is not, or is not affiliated with,
an officer, director, employee, consultant, advisor or affiliate of the Company)
any material non-public information regarding the Company and its subsidiaries
without the prior written consent of the Purchaser.

19.
Anti-Dilution. The Purchaser shall have anti-dilution protection such that if
within six (6) months after the initial Closing of the Offering the Company
shall issue Additional Shares of Common Stock (as defined below) for a
consideration per share, or with an exercise or conversion price per share, less
than the Purchase Price (as adjusted for any stock dividend, stock split,
split-up or other distribution on shares of Common Stock relating to any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
occurring after the initial Closing of the Offering) (the “Lower Price”), the
Purchaser shall be entitled to receive from the Company (for no additional
consideration) additional Shares in an amount such that, when added to the
number of shares of Common Stock initially purchased by the Purchaser in the
Offering, will equal the number of shares of Common Stock that such Purchaser’s
aggregate Purchase Price would have purchased at the Lower Price.

“Additional Shares of Common Stock” shall mean all shares of Common Stock issued
by the Company after the first Closing of the Offering (including without
limitation any shares of Common Stock issuable upon conversion or exchange of
any convertible securities or upon exercise of any option or warrant, on an
as-converted basis), other than: (i) shares of Common Stock issued or issuable
upon conversion or exchange of any convertible securities or exercise of any
options or warrants outstanding as of immediately following the Merger and the
initial Closing; (ii) shares of Common Stock issued or issuable upon exercise of
the Placement Agent Warrants; (iii) shares of Common Stock issued or issuable by
reason of a stock dividend, stock split, split-up or other distribution on
shares of Common Stock relating to any recapitalization, reclassification or
reorganization of the capital stock of the Company, or any consolidation or
merger of the Company with another corporation, or the sale of all or
substantially all of its assets or other transaction effected in such a way that
there is no change of control; (iv) shares of Common Stock issued or issuable
pursuant to the acquisition of another entity or business by the Company by
merger, purchase of substantially all of the assets or other reorganization or
pursuant to a joint venture or technology license agreement, but not including a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities; (v) shares of Common Stock issued or issuable to officers, directors
and employees of, or consultants to, the Company pursuant to stock grants,
option plans, purchase plans or other employee stock incentive programs or
arrangements approved by the Board of Directors, or upon exercise of options or
warrants


22

--------------------------------------------------------------------------------




granted to such parties pursuant to any such plan or arrangement; (vi) any
securities issued or issuable by the Company pursuant to the Subscription
Agreements; and (vii) securities issued to financial institutions, institutional
investors or lessors in connection with credit arrangements, equipment
financings, lease arrangements or similar transactions, in the aggregate not
exceeding five percent (5%) of the number of shares of Common Stock outstanding
at any time, and in case of clauses (iii) through (vii) above, such issuance is
approved by a majority of disinterested directors of the Company and includes no
“death spiral” provision of any kind.
20.
Miscellaneous.

a.
This Agreement, together with the Registration Rights Agreement and any
confidentiality agreement between the Purchaser and the Company, constitute the
entire agreement between the Purchaser and the Company with respect to the
Offering and supersede all prior oral or written agreements and understandings,
if any, relating to the subject matter hereof. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.



b.
The representations and warranties of the Company and the Purchaser made in this
Agreement shall survive the execution and delivery hereof and delivery of the
Shares for a period of twelve (12) months following the Closing Date.



c.
Each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Agreement and the transactions contemplated hereby,
whether or not the transactions contemplated hereby are consummated.



d.
This Agreement may be executed in one or more original or facsimile or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page counterparts, each of which shall be deemed an original, but all
of which shall together constitute one and the same instrument and which shall
be enforceable against the parties actually executing such counterparts. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or in .pdf format shall constitute effective execution and delivery
of this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties transmitted by facsimile
or by e-mail of a document in pdf format shall be deemed to be their original
signatures for all purposes.



e.
Each provision of this Agreement shall be considered separable and, if for any
reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.



f.
Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.



g.
The Purchaser understands and acknowledges that there may be multiple Closings
for the Offering.





23

--------------------------------------------------------------------------------




h.
The Purchaser hereby agrees to furnish the Company such other information as the
Company may request prior to the Closing with respect to its subscription
hereunder.



21.
Omnibus Signature Page. This Agreement is intended to be read and construed in
conjunction with the Registration Rights Agreement. Accordingly, pursuant to the
terms and conditions of this Agreement and the Registration Rights Agreement, it
is hereby agreed that the execution by the Purchaser of this Agreement, in the
place set forth on the Omnibus Signature Page below, shall constitute agreement
to be bound by the terms and conditions hereof and the terms and conditions of
the Registration Rights Agreement, with the same effect as if each of such
separate but related agreement were separately signed.

22.
Public Disclosure. Neither the Purchaser nor any officer, manager, director,
member, partner, stockholder, employee, Affiliate, Affiliated person or entity
of the Purchaser shall make or issue any press releases or otherwise make any
public statements or make any disclosures to any third person or entity with
respect to the transactions contemplated herein and will not make or issue any
press releases or otherwise make any public statements of any nature whatsoever
with respect to the Company without the Company’s express prior approval. The
Company has the right to withhold such approval in its sole discretion.

23.
Potential Conflicts. The Placement Agents, their sub-agents, legal counsel to
the Company or Miramar and/or their respective Affiliates, principals,
representatives or employees may now or hereafter own shares of the Company.

24.
Independent Nature of Each Purchaser’s Obligations and Rights. For avoidance of
doubt, the obligations of the Purchaser under this Agreement are several and not
joint with the obligations of any other Purchaser, and the Purchaser shall not
be responsible in any way for the performance of the obligations of any other
Purchaser under any other Subscription Agreement. Nothing contained herein and
no action taken by the Purchaser shall be deemed to constitute the Purchaser as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement and any other Subscription Agreements. The Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

[Signature page follows.]


24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the ____
day of _________, 2016.


 
KTL BAMBOO INTERNATIONAL CORP.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





25

--------------------------------------------------------------------------------






How to subscribe for Shares in the private offering of
KTL Bamboo International Corp.
(intended to be renamed Miramar Labs, Inc.):


1.
Date and Fill in the number of Shares being purchased and Complete and Sign the
Omnibus Signature Page.



2.
Initial the Accredited Investor Certification in the appropriate place or
places.



3.
Complete and sign the Investor Profile.



4.
Complete and sign the Anti-Money Laundering Information Form.



5.
Fax or email all forms and then send all signed original documents to:



Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
Facsimile Number: (650) 493-6811
Telephone Number: (650) 493-9300
Attn: Lily Gregerson and Julia Dietrich
E-mail Address: lgregerson@wsgr.com and jdietrich@wsgr.com


If you are paying the Purchase Price by check, a certified or other bank check
for the exact dollar amount of the Purchase Price for the number of Shares you
are purchasing should be made payable to the order of “Miramar Labs, Inc.” and
should be sent directly to : Wilson Sonsini Goodrich & Rosati, P.C., 650 Page
Mill Road, Palo Alto, CA 94304, Attn: Lily Gregerson and Julia Dietrich.


Checks take up to 5 business days to clear. A check must be received by the
Escrow Agent at least 6 business days before the closing date.


6.
If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of
Shares you are purchasing according to the following instructions:



Bank:


Bank of America
530 Lytton Avenue
Palo Alto, CA 94301
ABA Routing #:
26009593
SWIFT CODE:
BOFAUS3N
Account Name:
Wilson Sonsini Goodrich & Rosati
Transactions Trust Account
 
 
Account #:
16645-62842
Reference:
Miramar Labs, Inc.
33646.022
Philip Oettinger/Julia Dietrich/Lily Gregerson



Thank you for your interest,


KTL Bamboo International Corp.





--------------------------------------------------------------------------------





KTL Bamboo International Corp. (intended to be renamed Miramar Labs, Inc.)
OMNIBUS SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT


The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of ____________ ___, 2016 (the “Subscription Agreement”), between the
undersigned, KTL Bamboo International Corp., a Nevada corporation (the
“Company”), and the other parties thereto, in or substantially in the form
furnished to the undersigned, (ii) enter into the Registration Rights Agreement
(the “Registration Rights Agreement”), among the undersigned, the Company and
the other parties thereto, in or substantially in the form furnished to the
undersigned and (iii) purchase the Shares of the Company’s securities as set
forth in the Subscription Agreement and below, hereby agrees to purchase such
Shares from the Company and further agrees to join the Subscription Agreement
and the Registration Rights Agreement as a party thereto, with all the rights
and privileges appertaining thereto, and to be bound in all respects by the
terms and conditions thereof. The undersigned specifically acknowledges having
read the representations section in the Subscription Agreement entitled
“Representations and Warranties of the Purchaser” and hereby represents that the
statements contained therein are complete and accurate with respect to the
undersigned as a Purchaser.


IN WITNESS WHEREOF, the Purchaser hereby executes this Agreement and the
Registration Rights Agreement.


Dated:                 , 2016
__________________________
X
5.00______________________
=
$_________________________
Number of Shares
 
Purchase Price per Share
 
Total Purchase Price

SUBSCRIBER (individual)
 
SUBSCRIBER (entity)
__________________________________________
 
__________________________________________
Signature
 
Name of Entity
 
 
 
__________________________________________
 
__________________________________________
Print Name
 
Signature
 
 
 
 
 
Print Name: ________________________________
Signature (if Joint Tenants or Tenants in Common)
 
Title: _____________________________________
 
 
 
Address of Principal Residence:
 
Address of Executive Offices:
__________________________________________
 
__________________________________________
__________________________________________
 
__________________________________________
__________________________________________
 
__________________________________________
 
 
 
Social Security Number(s):
 
IRS Tax Identification Number:
__________________________________________
 
__________________________________________
 
 
 
Telephone Number:
 
Telephone Number
__________________________________________
 
__________________________________________
 
 
 
Facsimile Number:
 
Facsimile Number:
__________________________________________
 
__________________________________________
 
 
 
E-mail Address:
 
E-mail Address:
__________________________________________
 
__________________________________________






--------------------------------------------------------------------------------






AKTL Bamboo International Corp. (intended to be renamed Miramar Labs, Inc.)
ACCREDITED INVESTOR CERTIFICATION
For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):


Initial _______
I have a net worth of at least US$1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. (For
purposes of calculating your net worth under this paragraph, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)

Initial _______
I have had an annual gross income for the past two years of at least US$200,000
(or US$300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

Initial _______
I am a director or executive officer of Miramar Labs, Inc.



For Non-Individual Investors (Entities)
(all Non-Individual Investors must INITIAL where appropriate):
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above (in which case each such
person must complete the Accreditor Investor Certification for Individuals above
as well the remainder of this questionnaire) .

Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least US$5 million and was
not formed for the purpose of investing the Company.

Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed US$5,000,000 as of the date of this Agreement.

Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at least one of the
criteria for Individual Investors.

Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding US$5,000,000 and not formed
for the specific purpose of investing in the Company.

Initial _______
The investor certifies that it is a trust with total assets of at least
US$5,000,000, not formed for the specific purpose of investing in the Company,
and whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.    

Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of US$5,000,000.

Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, or a registered investment company.








--------------------------------------------------------------------------------






KTL Bamboo International Corp. (intended to be renamed Miramar Labs, Inc.)
Investor Profile
(Must be completed by Investor)
Section A ‑ Personal Investor Information    
Investor Name(s):
 
Individual executing Profile or Trustee:
 
Social Security Numbers / Federal I.D. Number:
 

Date of Birth:
 
 
Marital Status:
 
Joint Party Date of Birth:
 
 
Investment Experience (Years):
 
Annual Income:
 
 
Liquid Net Worth:
 
Net Worth*:
 
 
 
 

Tax Bracket:
_____ 15% or below
_____ 25% - 27.5%
_____ Over 27.5%

Home Street Address:
__________________________________________________________________________
Home City, State & Zip
Code:____________________________________________________________________
Home Phone: __________________ Home Fax: ___________________ Home Email:
____________________
Employer:
___________________________________________________________________________________
Employer Street Address:
_______________________________________________________________________
Employer City, State & Zip Code:
________________________________________________________________
Bus. Phone: __________________ Bus. Fax: ____________________ Bus. Email:
_______________________
Type of Business:
_____________________________________________________________________________
Outside Broker/Dealer:
________________________________________________________________________

Section B – Certificate Delivery Instructions
____ Please deliver certificate to the Employer Address listed in Section A.
____ Please deliver certificate to the Home Address listed in Section A.
____ Please deliver certificate to the following address:     
Section C – Form of Payment – Check or Wire Transfer


____ Check payable to Miramar Labs, Inc.
____ Wire funds from my outside account according to Section 2(b) of the
Subscription Agreement.
____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.


Please check if you are a FINRA member or Affiliate of a FINRA member firm: ____
 
 
 
Investor Signature
 
Date



*
For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.








--------------------------------------------------------------------------------






ANTI MONEY LAUNDERING REQUIREMENTS
The USA PATRIOT Act
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
What is money laundering?
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
How big is the problem and why is it important?
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.
What are we required to do to eliminate money laundering?
Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.





--------------------------------------------------------------------------------






ANTI-MONEY LAUNDERING INFORMATION FORM
The following is required in accordance with the AML provision of the USA
PATRIOT ACT.
(Please fill out and return with requested documentation.)
INVESTOR NAME:
 
 
LEGAL ADDRESS:
 
SSN# or TAX ID#
 
OF INVESTOR:
 
YEARLY INCOME: 
 
NET WORTH:
 
*

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.
INVESTMENT OBJECTIVE(S) (FOR ALL INVESTORS):
 
ADDRESS OF BUSINESS OR OF EMPLOYER:
 
 
 
FOR INVESTORS WHO ARE INDIVIDUALS: AGE:  
 
FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:
 
FOR INVESTORS WHO ARE ENTITIES: TYPE OF BUSINESS:
 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:
1.
Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.



Current Driver’s License
or
Valid Passport
or
Identity Card

(Circle one or more)
2.
If the Investor is a corporation, limited liability company, trust or other type
of entity, please submit the following requisite documents: (i) Certificate of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

3.
Please advise where the funds were derived from to make the proposed investment:



Investments
Savings
Proceeds of Sale
Other ____________

(Circle one or more)


Signature:  
 
 
Print Name:  
 
 
Title (if applicable):  
 
 
Date:  
 
 

    





--------------------------------------------------------------------------------






DISCLOSURE SCHEDULE
[subject to completion]


June ___, 2016


This Disclosure Schedule is being furnished by KTL Bamboo International Corp.
(intended to be renamed Miramar Labs, Inc. (the “Company”) to those purchasers
set forth on the signature page (collectively, the “Purchasers”) in connection
with the execution and delivery of that certain Subscription Agreement dated as
of __, 2016 (the “Subscription Agreement”). The items set forth in the attached
Disclosure Schedule represent exceptions, qualifications, permitted items and
disclosures pursuant to and upon the terms set forth in the Subscription
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings ascribed to such terms in the Subscription Agreement. This Disclosure
Schedule may be supplemented from time to time as permitted by the terms of the
Subscription Agreement.


No reference to or disclosure of any item or other matter in this Disclosure
Schedule shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in this Disclosure Schedule. No reference in this
Disclosure Schedule to any agreement or document shall be construed as an
admission or indication that such agreement or document is enforceable or
currently in effect or that there are any obligations remaining to be performed
or any rights that may be exercised under such agreement or document. No
disclosure in this Disclosure Schedule relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred.


This Disclosure Schedule and the information and disclosures contained in this
Disclosure Schedule are intended only to qualify and limit the representations,
warranties and covenants of Company contained in the Subscription Agreement and
shall not be deemed to expand in any way the scope or effect of any of such
representations, warranties or covenants.


The contents of all documents referred to in this Disclosure Schedule are
incorporated by reference in this Disclosure Schedule as though fully set forth
in this Disclosure Schedule. Notwithstanding anything to the contrary contained
in this Disclosure Schedule or in the Subscription Agreement, the information
and disclosures contained in each section of this Disclosure Schedule shall be
deemed to be disclosed and incorporated by reference in each of the other
sections of this Disclosure Schedule as though fully set forth in such other
sections (whether or not specific cross-references are made), where such
incorporation by reference would be reasonably and readily apparent from the
face of such disclosure.


The bold-faced headings contained in this Disclosure Schedule are included for
convenience only, and are not intended to limit the effect of the disclosures
contained in this Disclosure Schedule or to expand the scope of the information
required to be disclosed in this Disclosure Schedule.
 







--------------------------------------------------------------------------------






Schedule 4a


Subsidiaries


Miramar Labs HK Limited







--------------------------------------------------------------------------------






Schedule 4c


Capitalization


PRO FORMA CAPITALIZATION1 


Minimum Offering2
 
 
 
Actual
 
Fully Diluted
 
 
 
Shares
% Ownership
 
Shares
% Ownership
Miramar pre-Merger Stockholders3
 
 
6,500,270
70.7
%
 
6,500,270
60.7
%
Offering Shares
@
$5.00
 
 
 
 
 
     Existing Shareholders4
 
 
1,800,000
19.6
%
 
1,800,000
16.8
%
New Shareholders
 
 
 
 
 
 
 
Placement Agent Warrants
@
$5.00
 
 
 
 
 
Issuer Pre-Merger Stockholders
 
 
900,000
9.8
%
 
900,000
8.5
%
Equity Incentive Plan5
 
 
 
 
 
1,500,000
14
%
Total
 
 
9,200,270
100.00
%
 
10,700,270
100.00
%
 
 
 
 
 
 
 
 
Maximum Offering
 
 
 
Actual
 
Fully Diluted
 
 
 
Shares
% Ownership
 
Shares
% Ownership
Miramar pre-Merger Stockholders3
 
 
6,500,270
62.5
%
 
6,500,270
54.2
%
Offering Shares
@
$5.00
 
 
 
 
 
     Existing Shareholders4
 
 
1,800,000
17.3
%
 
1,800,000
15.0
%
New Shareholders
 
 
1,200,000
11.5
%
 
1,200,000
10.0
%
Placement Agent Warrants
@
$5.00
 
 
 
96,000
0.8
%
Issuer Pre-Merger Stockholders
 
 
900,000
8.7
%
 
900,000
7.5
%
Equity Incentive Plan5
 
 
 
 
 
1,500,000
12.5
%
Total
 
 
10,400,270
100.00
%
 
11,996,270
100.00
%
 
 
 
 
 
 
 
 

        
1
Assumes no sales pursuant to the Over-Allotment Option and no exercise of the
Issuer’s counsel’s option to receive up to 50% of its fees and expenses relating
to the Transactions in Common Stock.

2 
The merger will close upon closing of the Minimum Offering.

3 
Including outstanding Miramar warrants and convertible notes, if any

4 
Assumes minimum Offering participation of $9,000,000 by existing Miramar
stockholders. Includes conversion of up to $2,000,000 outstanding principal
amount of convertible bridge notes of Miramar, which will convert into shares of
Common Stock at the Offering Price SSof the Merger and Minimum Offering and will
be included in the gross proceeds of the Offering for purposes of meeting the
Minimum Offering and Maximum Offering amounts.

5 Including outstanding Miramar options.







--------------------------------------------------------------------------------





Remainder of schedules to come





--------------------------------------------------------------------------------






EXHIBIT A
Form of Registration Rights Agreement







